Exhibit 10.2


AMENDMENT TO CHANGE IN CONTROL AGREEMENT


THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT is made and entered into as of
August 8, 2012 by and between The Savannah Bancorp, Inc. (the “Company”) and E.
James Burnsed (“Employee”).


W I T N E S S E T H:


WHEREAS, the Company and Employee are parties to a Change in Control Agreement
dated as of May 22, 1996 (the “CIC Agreement”);


WHEREAS, the parties now desire to amend the CIC Agreement as set forth herein;


NOW, THEREFORE, the Company and Employee hereby agree as follows:




 

 1.  The following new Section 6 shall be added to the CIC Agreement:          
    9.    Code Section 409A.

 
(a)           This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Internal Revenue Code (the “Code”) and applicable Internal Revenue
Service guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code). Nevertheless, the tax
treatment of the benefits provided under the Agreement is not warranted or
guaranteed.  Neither the Company nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Employee as a result of the application of Section 409A
of the Code.


(b)           Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable hereunder by reason
of Employee’s termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Employee by reason of such circumstance
unless the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition).  This provision does
not prohibit the vesting of any Non-Exempt Deferred Compensation upon a
termination of employment, however defined.  If this provision prevents the
payment or distribution of any Non-Exempt Deferred Compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service,” or such later
date as may be required by subsection (d) below.


(c)           Each payment of termination benefits under this Agreement,
including, without limitation, each installment payment, shall be considered a
separate payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for
purposes of Section 409A of the Code.


(d)           Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute Non-Exempt Deferred Compensation would
otherwise be payable or distributable under this Agreement by reason of
Employee’s separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such Non-Exempt Deferred Compensation that
would otherwise be payable during the six-month period immediately following
Employee’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following Employee’s separation
from service (or, if Employee dies during such period, within 30 days after
Employee’s death) (in either case, the “Required Delay Period”); and (ii) the
normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.  For purposes
of this Agreement, the term “Specified Employee” has the meaning given such term
in Code Section 409A and the final regulations thereunder.


2.  
Other than as set forth above, all of the terms and provisions of the CIC
Agreement shall remain in full force and effect.



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment to CIC Agreement as of the date first above written.




THE SAVANNAH BANCORP, INC.




By: /s/John C. Helmken II
John C. Helmken II
President and Chief Executive Officer




EMPLOYEE
 
/s/ E. James
Burnsed                                                                                     
E. James Burnsed

 
 
